Citation Nr: 0632060	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-28 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for otitis externa.  

2.  Entitlement to service connection for otitis externa.  

3.  Entitlement to service connection for a sleep disorder.  

4.  Entitlement to service connection for swelling of the 
feet.

5.  Entitlement to an initial evaluation in excess of 10 
percent for paresthesias of the right foot.

6.  Entitlement to an initial evaluation in excess of 10 
percent for paresthesias of the left foot.

7.  Entitlement to service connection for headaches.  




REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from October 1968 to July 
1970.    

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Lincoln, Nebraska, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue of service connection for headaches is being 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a May 1978 rating decision, the RO denied service 
connection for otitis externa.  A notice of disagreement was 
not received within the subsequent one-year period.

2.  Evidence submitted since the RO's May 1978 rating 
decision which denied service connection for otitis externa, 
bears directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant and 
by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

3.  The veteran has otitis externa which is attributable to 
service.  

4.  The veteran does not have a diagnosis of a sleep disorder 
which is due to disease or injury from service nor does he 
had a diagnosis of a sleep disorder which is proximately due 
to or the result of a service-connected disease or injury or 
which has been aggravated by service-connected disease or 
injury; the veteran has sleep disturbance which is a symptom 
of his post-traumatic stress disorder (PTSD).  

5.  The veteran does not have a diagnosis of a bilateral foot 
disorder resulting in bilateral foot swelling which is due to 
disease or injury from service nor does he had a diagnosis of 
a bilateral foot disorder which is proximately due to or the 
result of a service-connected disease or injury or which has 
been aggravated by service-connected disease or injury.  

6.  The veteran's paresthesias of the right foot is analogous 
to mild sensory impairment of the sciatic nerve.  

7.  The veteran's paresthesias of the left foot is analogous 
to mild sensory impairment of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  The RO's May 1978 rating decision which denied service 
connection for otitis externa is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2005).

2.  New and material evidence has been received since the 
RO's May 1978 rating decision which denied service connection 
for otitis externa; thus, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156 
(2005).

3.  Otitis externa was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1154(b) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2005).

4.  A diagnosed sleep disorder was not incurred or aggravated 
in active service nor is a diagnosed sleep disorder 
proximately due to or the result of the veteran's service-
connected disabilities.  38 U.S.C.A. §§ 1101, 1110 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2005).

5.  Swelling of the feet as a manifestation of a bilateral 
foot disability was not incurred or aggravated in active 
service nor is a diagnosed bilateral foot disorder causing 
swelling of the feet proximately due to or the result of the 
veteran's service-connected disabilities.  38 U.S.C.A. 
§§ 1101, 1110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2005).

6.  The criteria for rating in excess of 10 percent for 
paresthesias of the right foot are not met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 4.124, 
Diagnostic Code 8520 (2005).

7.  The criteria for rating in excess of 10 percent for 
paresthesias of the left foot are not met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 4.124, 
Diagnostic Code 8520 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

Prior to the initial adjudication of the claimant's claim for 
service connection for a sleep disorder, a VCAA letter was 
sent to the veteran in January 2005, which fully satisfied 
the duty to notify provisions.  Likewise, prior to the 
adjudication of the claimant's claims of service connection 
for headaches and feet disorders, the claimant was sent a 
VCAA letter in April 2005 and in May 2005 (which also 
addressed the service connection for sleep disorder claim), 
which fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The claimant was 
aware that it was ultimately the claimant's responsibility to 
give VA any evidence pertaining to the claim.  The letters 
told the claimant to provide any relevant evidence in the 
claimant's possession.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).

With regard to the issues of the evaluations for paresthesias 
of the feet, even though the pertinent VCAA letters did not 
include adequate notice of what was needed to establish a 
disability rating and effective date, the Board finds no 
prejudice to the claimant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the claimant has been prejudiced 
thereby).  In this regard, the Board observes that the VCAA 
notice was properly tailored to the application for the 
original request for service-connected benefits.  The RO 
awarded service connection for paresthesias of the feet in 
August 2005 and assigned initial 10 percent ratings for each 
foot effective April 11, 2005.  Therefore, the pertinent VCAA 
letters letter served their purpose in that it provided 
section 5103(a) notice of the claimant; and its application 
is not longer required because the original claim has been 
"substantiated."  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In the claimant's notice of disagreement (NOD), the claimant 
took issue with the initial 10 percent disability ratings and 
is presumed to be seeking the maximum benefits available 
under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35 
(1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A 
and 7105(d), the RO properly issued a November 2005 statement 
of the case (SOC) which contained, in pertinent part, the 
pertinent criteria for establishing a higher rating.  See 
38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the 
procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) 
and 7105(d), as well as the regulatory requirements in 
38 C.F.R. § 3.103(b).  See also Dingess/Hartman.

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  In 
addition, the claimant was also afforded multiple VA 
examinations.  38 C.F.R. § 3.159(c)(4).  The records satisfy 
38 C.F.R. § 3.326.

With regard to evaluations of paresthesias of the feet, there 
is no objective evidence indicating that there has been a 
material change in the service-connected paresthesias of the 
feet since the claimant was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The June 2005 VA feet examination report 
is thorough and supported by the record.  The examination in 
this case is adequate upon which to base a decision.  The 
records satisfy 38 C.F.R. § 3.326.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Since the Board has concluded 
that the preponderance of the evidence is against the claim 
of service connection for a sleep disorder, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


New and Material Evidence to Reopen the Claim of
Service Connection for Otitis Externa

In a May 1978 rating decision, service connection was denied 
for otitis externa.  In a May 1978 letter, the veteran was 
notified of this decision and of his procedural and appellate 
rights.  A notice of disagreement was not received within the 
subsequent one-year period.  The May 1978 RO decision is 
final.  38 U.S.C.A. § 7105.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In October 1999, the veteran submitted correspondence in 
which he sought to reopen his service connection claim.  

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  See 38 C.F.R. § 3.156(a).)  The veteran's 
current application to reopen the claim of service 
connection, was received prior to that date.  

The applicable VA regulation requires that new and material 
evidence is evidence which has not been previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, it 
was determined that otitis externa was not incurred in 
service.  

In November 2000, the veteran's claim to reopen was denied.  
The veteran submitted a timely notice of disagreement to this 
rating decision.  As such, this is the decision from which 
the current appeal originates.  

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record includes 
service medical records, VA medical records, private medical 
records, lay evidence, and an opinion of a VA physician.  The 
VA and private medical records show treatment and diagnosis 
of otitis externa since the 1970's.  The lay evidence states 
that the veteran has had ear infections since service.  An 
October 2003 statement by a VA physician states that 
following a review of the records and an examination of the 
veteran, that the veteran had otitis externa which was as 
likely as not related to the veteran's Vietnam service.

The additional evidence is new and material.  It includes 
competent evidence that cures the prior evidentiary defect.  
Specifically, the VA examiner related current otitis externa 
to the veteran's military service.  Therefore, evidence 
submitted since the RO's May 1978 rating decision which 
denied service connection for otitis externa, bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.

New and material evidence has been received since the RO's 
May 1978 decision; thus, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156.  Accordingly, this claim 
must be considered on the merits to determine if service 
connection is warranted for otitis externa.





Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to, the result of or aggravated by a service-
connected disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report 
symptoms, he does not have medical expertise.  Therefore, he 
cannot provide a competent opinion regarding diagnosis and 
causation.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

To do so, the Board must assess the credibility and weight of 
all the evidence, including the medical evidence, to 
determine its probative value, accounting for evidence that 
it finds to be persuasive or unpersuasive, and providing 
reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  


Otitis Externa

As noted, the service medical records are negative for otitis 
externa.  However, the veteran and the lay evidence reports 
that he had ear infections.  No ear disease was present at 
the time of the separation examination.

The veteran served in combat.  As such, 38 U.S.C.A. § 1154(b) 
must be considered.  Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

38 U.S.C.A. § 1154 makes it clear that special considerations 
attend the cases of combat veterans.

In considering claims of veterans who engaged in combat, the 
adverse effect of not having an official report of an 
inservice injury or disease can be overcome by satisfactory 
lay or other evidence which shall be sufficient proof of 
service occurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of service. 38 
U.S.C.A. § 1154(b). These veterans may prove service 
connection by "satisfactory lay or other evidence" even in 
the absence of official records. Section 1154(b) relaxes 
evidentiary standards so that "satisfactory lay or other 
evidence" can be used by combat veterans to demonstrate 
incurrence or aggravation of a disability in service.  See 
Caluza, supra.  In Collette, the United States Court of 
Appeals (Court) articulated a three-step sequential analysis 
to be performed when a combat veteran seeks benefits under 
the method of proof provided by 38 U.S.C.A. § 1154(b).

In the first step of the analysis, the VA must determine 
whether the veteran has proffered "satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease."  If a veteran produces credible evidence that 
would allow a reasonable fact-finder to conclude that the 
alleged injury or disease was incurred in service, then the 
veteran has produced "satisfactory evidence" to satisfy the 
first requisite step of analysis under the stated provision.  
This determination requires the credibility of the veteran's 
evidence to be judged standing alone and not weighed against 
contrary evidence.  In the second step, the VA must then 
determine if the proffered evidence is consistent with the 
circumstances, conditions, or hardships of such service, 
again without weighing the veteran's evidence with contrary 
evidence.  If these two inquiries are met, the Secretary 
"shall accept" the veteran's evidence as "sufficient proof of 
service- connection," even if no official record of such 
incurrence exists.  At this point a factual presumption 
arises that the alleged injury or disease is service-
connected.  In the third step under Collette, VA is to weigh 
evidence contrary to that which established the presumption 
of service connection. If the VA meets its burden of 
presenting "clear and convincing evidence to the contrary," 
the presumption of service connection is then rebutted. In 
addition, 38 C.F.R. § 1154(b) does not obviate the 
requirement that there be competent evidence of current 
disability as well as competent evidence of a causal 
relationship between his current condition and his military 
service.  Wade v. West, 11 Vet. App. 302 (1999). 

The veteran has made general assertions of having ear 
infections which in Vietnam.  Assuming that they occurred 
during combat, the veteran still requires competent medical 
evidence relating current otitis externa to service.  

The post-service competent medical evidence reflects 
treatment and diagnosis of otitis externa from the mid-
1970's.  

The physician who provided the October 2003 medical opinion 
stated the following.  The veteran's claims file and VA 
medical records were reviewed.  There was good documentation 
in the records that the veteran had suffered from chronic 
otitis externa.  The veteran reported that his symptoms began 
which he was in Vietnam.  The record reflected that the 
veteran had been seeking medical attention for this problem 
since he left service in 1970.  The examiner noted that there 
was lay evidence that the veteran had ear infections during 
service.  The examiner referred to ears, nose, and throat 
records dated in 1976 which showed that the veteran had had 
ear infections for 8 years (since 1968).  In addition, the 
examiner stated that the veteran currently had findings of 
chronic otitis externa.  It was his opinion that it was as 
likely as not that chronic otitis externa was related to the 
veteran's military service in Vietnam.  

The examiner's opinion is competent as he/she is a medical 
professional.  The opinion is probative as the examiner 
considered the veteran's history and examined the veteran.  
The Board attaches significant probative value to this 
opinion, as it is well reasoned, detailed, consistent with 
other evidence of record, and included review of the claims 
file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(Factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.).

The Board finds the VA medical opinion is competent as it was 
rendered by a medical professional.  It is probative because 
the examiner reviewed the claims file, the prior medical 
records, the lay evidence, and he examined the veteran.  This 
medical opinion is supported by the record, as cited above 
and by the examiner.  The veteran has established is 
continuity of symptomatology following service.  The 
veteran's contentions that he has had ear infections since 
service are supported in the record and by the probative 
medical opinion.  

Accordingly, service connection for otitis externa is 
warranted.  


Sleep Disorder

The service medical records are negative for any complaints, 
findings, treatment, or diagnosis of a sleep disorder.  

In a June 1999 statement, the veteran's sister reported that 
the veteran would wake in the middle of the night due to 
nightmares.  

Post-service, a May 2000 VA PTSD examination noted that the 
veteran reported having trouble sleeping in conjunction with 
his PTSD.  

In a December 2001 VA psychiatric examination, it was noted 
that the veteran had trouble falling asleep.

In January 2005, the veteran was afforded a VA respiratory 
examination.  At that time, the veteran reported that he had 
sinus issues and PTSD.  He related that he had difficulty 
sleeping due to his PTSD.  He reported that he took naps in 
the late afternoon.  The examiner stated that the veteran did 
not appear to meet the criteria or have symptoms of a true 
sleep apnea.  The examiner stated that he reviewed the 
veteran's records.  The examiner did not find that there was 
any relationship between the veteran's "breathing 
problem/sleep disorder" and his service-connected diabetes 
to include the alleged problems being aggravated by diabetes 
mellitus.  

A June 2005 VA respiratory examination noted that the veteran 
had insomnia.  In June 2005, the veteran was afforded a VA 
psychiatric examination.  It was noted that the veteran had 
sleep disturbance as a symptoms of his PTSD.  The examiner 
opined that there was no secondary sleep disorder, per DSM IV 
diagnostic criteria.  

The veteran contends that he has a sleep disorder which is 
the result of one or more of his service-connected 
disabilities.  

For veterans, disability compensation derives from two 
statutes, sections 1110 and 1131.  Both provide for 
compensation, beginning with the following words; "For 
disability resulting from personal injury suffered or disease 
contracted in line of duty..."  Thus, in order for a veteran 
to qualify for compensation under those statutes, the veteran 
must prove the existence of disability and that a disability 
has resulted from a disease or injury that occurred in the 
line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  Stated differently, a claim fails if there 
is an absence of disability or an absence of disease or 
injury.

In this case, the veteran does not have a sleep disorder.  
The veteran has sleep disturbance which is a symptoms of his 
PTSD.  The veteran does not meet the diagnostic criteria for 
a sleep disorder.  The veteran does not have a diagnosis of a 
sleep disorder which is due to disease or injury from service 
nor does he had a diagnosis of a sleep disorder which is 
proximately due to or the result of a service-connected 
disease or injury or which has been aggravated by service-
connected disease or injury.  In sum, the veteran's sleep 
disturbance is part and parcel of his PTSD as determined by 
the competent medical evidence.  The VA examiners reviewed 
the claims file and examined the veteran.  Thus, their 
opinions are probative.  Although it was noted that the 
veteran had insomnia and difficulty sleeping, it was further 
determined that the veteran does not have a diagnosis of a 
sleep disorder which is separate from his PTSD.  

Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


Swelling of the Feet

In April 2003, the veteran reported in VA outpatient 
treatment that he had bilateral foot swelling.  A low-salt 
diet was recommended.  

In June 2005, the veteran was afforded a VA feet examination.  
The veteran reported having bilateral foot/ankle swelling.  
No swelling was noted on objective examination.  The examiner 
opined that the reported bilateral foot/ankle swelling was 
likely due to dependency/sodium intake and was not likely due 
to diabetes mellitus.  

The veteran has not been diagnosed as having a bilateral foot 
disability which results in bilateral foot swelling.  The 
etiology of the reported bilateral foot swelling is not any 
underlying foot pathology.  Rather, competent medical 
evidence attributes the reported swelling to salt/sodium 
intake.  This evidence is probative as the VA examiners 
reviewed the record and examined the veteran.  Although the 
veteran's representative asserts that the June 2005 VA 
examination is inadequate, the Board finds that it is 
adequate for the reasons stated.  In addition, the VA 
examiner's opinion is supported by the prior VA outpatient 
record.  

In sum, there is no diagnosis of a bilateral foot disability 
resulted in bilateral foot swelling.  The veteran does not 
have a diagnosis of a bilateral foot disorder resulting in 
bilateral foot swelling which is due to disease or injury 
from service nor does he had a diagnosis of a bilateral foot 
disorder which is proximately due to or the result of a 
service-connected disease or injury or which has been 
aggravated by service-connected disease or injury.  In sum, 
the veteran's swelling of the feet is caused by salt/sodium 
intake as determined by the competent medical evidence which 
the Board has found to be probative.  There is no competent 
medical evidence to the contrary.  

Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


Evaluations of Paresthesias of the Feet

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  In this case, uniform ratings are 
warranted.  

In an August 2005 rating decision, service connection was 
granted for paresthesias of the right foot and of the left 
foot, each rated as 10 percent disabling under Diagnostic 
Code 8520.  

The veteran asserts that he has painful motion, tenderness, 
and swelling.  He also maintains that he catches his right 
big toe due to the incomplete paralysis which has caused him 
to stumble.  Therefore, he must carefully adjust his walking 
to compensate.  He contends that he has moderate incomplete 
paralysis.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  
The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  Id.  The use of terminology such as "mild," 
"moderate" and "severe" by VA examiners and others, although 
an element of evidence to be considered by the Board, is not 
dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore, neuritis and 
neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic 
Code 8520.  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Id.  Disability ratings of 10 percent, 20 percent and 40 
percent are assignable for incomplete paralysis which is 
mild, moderate or moderately severe in degree, respectively.  
Id.  A 60 percent rating is warranted for severe incomplete 
paralysis with marked muscular atrophy.  Id.  Further, 
Diagnostic Code 8620 refers to neuritis of the sciatic nerve 
and Diagnostic Code 8720 refers to neuralgia of the sciatic 
nerve.

The veteran was afforded a VA feet examination in June 2005.  
The veteran reported having feet swelling and numbness.  As 
noted, the bilateral foot swelling has been medically 
attributed to sodium intake.  It was noted that the veteran 
did not wear orthotics of inserts in his shoes.  He had no 
functional limitations on standing or walking.  The veteran 
did not have flare-ups.  There was no abnormal motion, 
crepitus, edema, effusion, fatigability, instability, mass, 
muscle atrophy, painful motion, redness, spasm, tenderness, 
heat, weakness, abnormality of the skin, abnormal gait, 
abnormal weight-bearing, abnormal circulation, deformity or 
structural abnormality of the feet, evidence of malunion or 
nonunion of the tarsal or metatarsal joints.  The examiner 
noted that there was no decrease in range of motion at all.  
Pulses were bounding and intact.  There was a mild decrease 
in sensation to light touch and monofilament examination, but 
intact with pinprick of the dorsum of both feet.  The 
diagnosis was paresthesias of both feet.  It was noted that 
there was no significant effect on employment or following 
daily activities.  

The veteran's involvement is wholly sensory, thus, his 
disability ratings should be for the mild, or at most, the 
moderate degree.  The examiner described the involvement as 
mild and the Board agrees, based on the absence of any other 
objective abnormalities.  

In sum, the veteran has mild sensory impairment of both feet.  
His only abnormality is a mild decrease in sensation.  There 
are no other objective findings on examination, despite the 
veteran's contentions to the contrary.  Accordingly, the 
current 10 percent rating per foot is appropriate.  A rating 
in excess of 10 percent for each foot is not warranted as the 
veteran only has mild sensory impairment of both feet.

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against a rating in 
excess of 10 percent for each foot.  




ORDER

Service connection for otitis externa is granted.  

Service connection for a sleep disorder is denied.  

Service connection for swelling of the feet is denied.

An initial evaluation in excess of 10 percent for 
paresthesias of the right foot is denied.

An initial evaluation in excess of 10 percent for 
paresthesias of the left foot is denied.


REMAND

With regard to the veteran's claim of service connection for 
headaches, in June 2005, a VA examiner opined that the 
veteran has tension headaches which were not related to the 
veteran's diabetes mellitus.  However, the examiner noted 
that the veteran reported that the tension headaches occurred 
with anxiety and with changes in blood pressure.  The veteran 
is service-connected for PTSD and hypertension.  Another VA 
examiner, also in June 2005, noted that the veteran reported 
headaches with elevated blood pressure.  The veteran is 
service-connected for diabetes mellitus.  As such, the Board 
finds that the veteran should be afforded a VA examination 
and a VA medical opinion should be obtained regarding whether 
the veteran's headaches are proximately due to or the result 
of his PTSD and/or hypertension and/or diabetes mellitus.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Schedule the veteran for a VA 
examination.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated tests should be accomplished.  The 
examiner should opine as to whether it is as 
likely as not that the veteran's headaches 
are proximately due to, the result of, or 
aggravated by his PTSD and/or hypertension 
and/or diabetes mellitus.  A rationale for 
any opinion expressed should be provided.

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


